Citation Nr: 0607969	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for hepatitis C with 
fibrosis of the liver.


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 and December 1976.  His DD Form 214 indicates that he is 
credited with only 11 months service under honorable 
conditions.  A note in his service medical records indicates 
that the veteran was AWOL.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for hepatitis C with fibrosis of the liver and 
residuals of a low back injury.   In January 2006, the 
veteran testified via video conference hearing from the 
Cleveland RO before the undersigned, seated at the Central 
Office in Washington, DC. 

The issue involving entitlement to service connection for 
hepatitis C with fibrosis of the liver is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no current medical diagnosis of a residuals of a low 
back injury, nor is there any medical evidence of record 
noting any low back problem over the period from 1976 to the 
present.  


CONCLUSION OF LAW

Service connection for residuals of a low back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant March 2004.  That letter advised the 
claimant of the information necessary to substantiate the 
claim decided below, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The March 2004 letter 
essentially told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's March 2004 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The March 2004 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  In addition, the August 2004 RO decision and the 
September 2004 statement of the case (SOC) further apprised 
the veteran of the information and evidence pertinent to his 
claim and encouraged him submit any and all such evidence.  
When considering the notification letter, the rating decision 
on appeal, the SOC, and statements made during the veteran's 
January 2006 hearing, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Available service medical records have been 
obtained and are in the claims file.  In April 2004, VA 
performed another search for records from the veteran's 
period of service, but this search was fruitless.  Pertinent 
VA and private records of medical treatment are of record.  
VA and private medical records identified by the veteran have 
been obtained, to the extent possible.  Records from 
treatment following a 1999 motor vehicle accident are on 
file.  While records of treatment for hip fracture and knee 
damage following a 1979 motorcycle accident, the veteran has 
not alleged that these records are pertinent to his claim.  
All available medical evidence necessary to determine the 
matter involving residuals of a low back injury has been 
obtained.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes that VA did not 
obtain records from Good Samaritan Hospital in Dayton because 
it appears that treatment at that facility did not involve 
the low back.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a general medical examination in 
March 1995.  At that time, the veteran gave no complaints of 
back problems.  The examiner did not note any history of low 
back problem, nor did he make any medical findings or provide 
any diagnoses regarding the low back.  VA outpatient 
treatment records as recent as 2004 show that the veteran was 
examined on numerous occasions for various complaints 
including those related to problems with the upper (cervical) 
spine and scapula.  None of the documents included a 
diagnosis regarding the low back.  Further examination or 
opinion is not needed.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated below.  

In conclusion, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a low back disability, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  The Board concludes that any omission in this regard 
is harmless.  Since service connection, as outlined below, is 
being denied, no disability rating or effective date will be 
assigned, and there can be no possibility of prejudice to the 
veteran.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, as there is no evidence to support the claim of 
service connection for a low back disability, any failure on 
the part of VA as to its duties under Dingess/Hartman is 
harmless.  

II. General

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.    Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Pertinent Law, Regulations, and Cases

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis: Residuals of a low back injury

In this matter, the veteran submitted his claim for service 
connection for residuals of a low back injury in March 2004.  
He asserted that he injured his low back in October or 
November 1975 while serving on board the USS NEWPORT (LST 
1179).  According to the veteran, a pipe broke and swung 
around to hit him in the back while he was painting the hull 
water line.  The veteran reported that he was treated and put 
on three days bed rest, and told by a doctor that he had 
bruised vertebrae.  He indicated that he never had treatment 
for low back problems since service but that the low back 
problem has gotten worse over the years.  The veteran 
reiterated this account in testimony during his January 2006 
hearing.  He stated that his low back has bothered him ever 
since service.  No subsequent statements from the veteran 
elaborate on his account of his inservice injury, and no 
subsequent statements from the veteran indicate the nature of 
the back problem he is claiming is a current residual of an 
inservice low back injury. 

Review of the available service medical records reveals that 
the veteran was only treated on one occasion for low back 
problems during service.  He was seen in June 1975 for 
complaints of low back pain.  The impression was lumbar-
sacral strain, and the veteran was prescribed Parafon forte 
and A-balm.  There is no record of any subsequent inservice 
treatment for low back problems.  Records show period(s) 
AWOL.  The veteran's examination prior to separation is not 
of record.    

In April 2004, VA specifically attempted to obtain copies of 
any records showing the veteran was treated while on board 
the USS NEWPORT during a three month span (from October 1975 
through the end of December 1975) covering the months in 
which the veteran reported he injured his low back.  The 
response indicated that the allegation was investigated and 
that no listing were found in the index for 1975 clincals 
from the USS NEWPORT.   

Review of the VA and private records of medical treatment 
since service reveal no complaints or findings indicative of 
a low back problem.  Records indicate that the veteran had a 
bad motorcycle accident in August 1979 resulting in the 
fracture and  dislocation of his hip and rupture of a 
ligament in the knee.  He underwent total hip replacement in 
1995.  While records of treatment following a 1999 motor 
vehicle accident pertain to injury to the veteran's upper 
back, neck, and shoulder or scapula, they make no mention of 
lower back symptomatology.  More recent records of treatment, 
likewise, pertain to the cervical spine, neck, and upper 
back, but not to the lower back.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In this matter, it is not in dispute that the veteran was 
treated for one incident of low back pain during service in 
June 1975.  Additionally, the Board would even assume, 
arguendo, that the veteran may have bruised his back in an 
October or November 1975 inservice incident that is not 
documented in the service medical records on file.  Even 
assuming, arguendo, that the veteran injured his low back 
during service, there is absolutely no competent medical 
evidence indicating that an inservice injury was anything 
other than an acute and transitory injury.  The evidence of 
record shows no subsequent treatment for back problems during 
service, and no treatment for any low back problem during the 
nearly 30 year period from separation in 1976 until today. 

The Board emphasizes that the complete absence of evidence of 
a low back problem over the last 30 years constitutes 
negative evidence against the claim because it tends to 
disprove the assertion that the veteran has had a low back 
problem caused by an inservice injury which in turn resulted 
in a chronic disability or persistent symptoms thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of any low back complaints or findings 
during the 30 year period since active duty tends to show in 
this case that any currently reported low back symptoms did 
not have their onset in service or for many years thereafter, 
and are unrelated to service, including the lumbar sacral 
strain in 1975.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81.  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  
  
Even more important than the lack of any evidence of a low 
back problem during the nearly 30 years between separation 
from service and today, the medical evidence of record does 
not show that the veteran currently has a low back disorder 
at all, much less a back problem that is etiologically 
related to service.  Therefore, as is explained below, the 
claim must be denied.    

Careful review of the evidentiary record shows that the 
veteran has never asserted that any evidence showing current 
low back disability exists, and/or identified a source from 
which such evidence could be obtained.  As stated above, we 
do not debate the fact that the veteran was treated for a low 
back problem during service in 1975.  The crux of the matter 
in this case lies in the fact that medical records do not 
show any findings of a current low back disorder.

From the date of separation in 1976, until the present date, 
an interval of nearly 30 years, there are no records showing 
any complaints or findings indicative of a low back disorder.  
Additionally, the veteran has not asserted that he has ever 
had any post-service treatment for low back problems during 
this span.  

In short, there are no records of any treatment for low back 
problems since the single incident of lumbar sacral strain in 
1975, more than 30 years ago.  The Board notes that records 
reflect treatment for many problems since 1975, (including 
orthopaedic problems related to two motor vehicle accidents), 
however there is no mention of low back complaints.  
Moreover, on VA general medical examination in 1995, the 
veteran did not report, and the examiner did not find any 
problems related to the low back.  Careful review of the VA 
and private medical records simply does not reveal a current 
low back disability, and there is no competent evidence in 
the record tending to show that one exists.  In fact, the 
veteran has not clearly alleged that he presently has a low 
back disability; he only vaguely referred to ongoing low back 
problems that have gotten worse over the years.  Regardless, 
the statements of the veteran as to medical diagnosis and/or 
causation (vague as they are) in this matter are not 
competent evidence.  See Espiritu, supra.  The veteran has 
presented no medical opinion supporting his claim.  His 
assertion that he suffers from residuals of an inservice low 
back injury has been considered, but as noted, his opinion is 
not probative in the matter of medical diagnosis or 
causation.  

In the absence of any medical evidence showing that the 
veteran presently has a medical diagnosis of a low back 
disability, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosed low back 
disorder, nor has he been diagnosed with one for years.  The 
Court has held that there can be no valid claim without proof 
of a present disability.  Rabideau  v. Derwinski, 2 Vet. App. 
141 (1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for 
residuals of a low back injury, and it must be denied.       


ORDER

Service connection for residuals of a low back injury is 
denied.


REMAND

While the earliest documented diagnosis of hepatitis C of 
record is in February 1995, in a May 2003 VA consultation 
report, a VA examiner noted that the veteran was told that he 
had hepatitis at the Cincinnati VAMC in 1984.  VA has been 
placed on notice that pertinent evidence may exist at a VA 
facility relating to the earliest diagnosis of and treatment 
for hepatitis C.  Attempts should be made to obtain copies of 
any pertinent records identified.

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for hepatitis C, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The above letter must also instruct the veteran to supply all 
evidence in his possession that is pertinent to the issue on 
appeal but that has not already been provided.

Accordingly, the case is REMANDED for the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection for hepatitis C on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  As well, please advise the 
veteran to submit to VA copies of any 
evidence in his possession relevant to 
this claim.

2.  Obtain a copy of the veteran's 
personnel file.

3.  Obtain the veteran's VA records for 
treatment at the VA facility in 
Cincinnati, Ohio, from 1984 to the 
present (those not already of record).  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran (and 
his representative, should he obtain one) 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


